PER CURIAM:
The Plaintiff, Holly A. Parks, appeals the district court’s order granting the Defendant Lurita Doan’s motion for summary judgment. After a thorough de novo review and consideration of the record, the parties’ briefs, and the oral arguments of counsel, we find that Parks has failed to demonstrate any genuine issue of material fact. We further find that Doan is entitled to judgment based on the facts before the court. Thus, we affirm the district court’s grant of summary judgment in favor of Doan.
AFFIRMED.